Terral, J.,
delivered tbe opinion of tbe court.
Green was charged by affidavit before tbe mayor of Ocean Springs with exhibiting a pistol in said town in a rude, angry and threatening manner, not in necessary self-defense. Ordinance No. 109, under which said, charge is made, is entitled "An ordinance entitled an ordinance to prevent the carrying or exhibing deadly weapons.”
The contention here is that the charge against Green is a nullity for two reasons: (1) Because the title of ordinance 109 contains more than one subject and is obnoxious to § 3008, annotated code; (2) because the legislature has no constitutional authority to confer upon a municipality power to punish the act charged against Green under said ordinance.
1. The subject of ordinance No. 109 is deadly weapons, or of criminal acts committed with deadly weapons, and any and all acts committed by the use of deadly weapons which the municipality may choose to prohibit, might have been properly included under said title. We are of the opinion that ordinance No. 109 contains but one subject.
2. The American doctrine has always been that the legislature, without any express constitutional grant, may institute corporations of every kind. The maxim that legislative authority cannot, be delegated has never been understood as applying to the power conferred upon municipal corporations. Their existence here before the adoption of any state constitution has naturalized them as a part of the'institutions of our race, preservative of local self-government, which constitutions are intended to preserve and perpetuate; and their advantage, in meeting with facility and economy the needs of local communities in matters in which other parts of the state are not interesled and about which they should not be burdened by *476taxation or otherwise, has been so evident that their creation by legislative authority only has generally passed unchallenged.
It is not denied that municipalities may be authorized to punish acts not amounting to crime under the state law. Then, why may they not make acts criminal by the state law, contrary to local authority ? A forcible discussion of the question may be found in Judge Cooley’s work on Con. Lira., p. 140 (5th ed.), et sec¿. The constitution recognizes the power of the legislature to create corporations, and the right of corporations to make by-laws to effect the objects of their institution, is incident to their creation and existence.